Citation Nr: 1010254	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-36 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought.

While several other claims were addressed by the RO in the 
July 2005 rating decision, and while the Veteran expressed 
his disagreement with all of them as part of an October 2005 
notice of disagreement after which he was issued a statement 
of the case (SOC) in September 2006, he later specifically 
limited his appeal to the two issues as set out on the title 
page.  See VA Form 9, dated in November 2006.  

The Veteran provided testimony at a hearing conducted at the 
RO by the undersigned Veterans Law Judge in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Further action as to the claim for a TDIU rating is deferred 
pending completion of the development ordered herein below.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


REMAND

Reason for Remand:  To attempt to verify PTSD stressor(s) and 
to obtain a VA medical opinion regarding the etiology of the 
Veteran's PTSD if the stressor(s) are verified.

The Veteran asserts that he developed PTSD as a result of his 
military service.  Specifically, he cites as a member of the 
Defense Readiness Force at Fort Bragg, North Carolina he went 
on classified-type missions.  See letter attached to his May 
2003 VA Form 21-526.  On one such deployment he alleges that 
in January or February 1980, while with the 82nd Airborne 
Division/508th Airborne Infantry, and serving as a platoon 
medic, he went on a mission to Nicaragua.  His DD 214 shows 
his military occupational specialty as medical specialist.  
His DD 214 also shows the absence of foreign service.  The 
Veteran mentioned that he did "remember names" but that he 
would like to wait.  He added that this mission was in 
conjunction with the Iran-Contra scandal.  Id.  The Veteran 
also recited these events as part of a PTSD Questionnaire 
received in August 2003.  The Veteran added that in "1998 or 
1999" [this seems to be a typographic error] he went with 
the same unit to Zaire, Africa.  The Veteran also claimed 
that he witnessed a fellow soldier (Larry Ledford) being 
decapitated in a parachute accident.  He added that he also 
witnessed a lot of parachute accidents, which were 
accompanied by "blood, death, pain and suffering."  Id.

VA outpatient treatment records, dated in 2003 and 2004, 
include diagnoses of PTSD.  

The RO sought to verify the Veteran's claimed stressors in 
November 2004 with CURR (U.S. Armed Services Center for Unit 
Records Research).  A March 2005 response from CURR indicates 
that a staff sergeant, not named by the Veteran, had died in 
a parachute accident in December 1978 at Fort Bragg.  CURR 
could not verify the death of Larry Ledford.  They also 
mentioned, of significant note, that no unit records could be 
located from the 1st Battalion, 508th Infantry (1st BN, 508th 
Inf) or the 3rd Brigade, 82nd Airborne (3rd Bde, 82nd Abn) 
during June 1977 to June 1980.  

Concerning attempts made to verify the Veteran's claimed 
stressors, of record is a September 2006 RO memorandum 
supplied by the U.S. Army and Joint Services Records Research 
Center (JSRRC) [formerly CURR] coordinator.  It was concluded 
that information required to verify the stressful events 
described by the Veteran was insufficient.  The memorandum 
summary, in setting out the Veteran's claimed stressors, 
noted that, at a minimum, the JSRRC required "information 
regarding the brigade in which the Veteran served at the time 
the stressful incident occurred; identification of the unit 
and company is preferred; and descriptions of any specific 
claimed stressful events, which include at least a 2 months 
date range and detailed information for verification."  

At his June 2009 hearing conducted by the undersigned, the 
Veteran essentially recounted the facts surrounding his 
previously documented stressors.  He also testified that her 
received "hazardous duty pay," also known as "combat pay," 
when he went to Panama.  See page 17 of hearing transcript.  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) and must be supported by findings on the 
examination report; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a).  With regard to the third PTSD criterion, evidence 
of in-service stressors, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

Section 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Board is particularly mindful of the March 2005 response 
from CURR, where it was mentioned that no "unit records" 
were obtainable from the 1st Battalion, 508th Infantry (1st BN, 
508th Inf) or the 3rd Brigade, 82nd Airborne (3rd Bde, 82nd Abn) 
during June 1977 to June 1980.  To this, the Board notes that 
the Veteran's 201 personnel file includes only two records, 
none of which in any respect go to assist the Veteran in the 
verification of his claimed stressors.  For example, they do 
not include any pay records, of which may go to assist him in 
proving his assertion that he received hazardous duty pay.  
Under the circumstances, additional development of the 
evidence should take place to attempt to associate with the 
record the Veteran's complete personnel file.  

As also noted, VA medical records on file show that the 
Veteran was diagnosed with PTSD.  Specifically, an August 
2004 psychological assessment shows that a diagnosis of PTSD 
was provided by the examiner, after the Veteran recounted 
some of his previously-mentioned in-service stressors.  The 
examiner also commented that the Veteran, on the Combat 
Exposure Scale, endorsed a light to moderate level of 
exposure to dangerous situations during his military 
experience.  The Board is mindful that at the time of the 
August 2004 psychological evaluation no in-service stressor 
had been verified by VA.  The Board notes that, although the 
VA examiner in August 2004 did not specifically mention the 
criteria of the DSM-IV in the VA treatment records in the 
claims file, "[m]ental health professionals are experts and 
are presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).

The Board does observe that the VA medical evidence on file 
is unclear regarding the nexus between PTSD and the stressors 
claimed.  Although a diagnosis of PTSD may have been given in 
this case, the requirements under the law to establish 
service connection for PTSD also include development of 
evidence to support that the stressful events he claims to 
have experienced in service actually occurred.  Thus, on 
remand, the RO should attempt to verify the alleged stressful 
event in this case, and, if the stressors are verified, VA 
should also obtain a medical opinion as to this relationship 
on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to stressor development, particularly in light 
of the sparse amount of personnel records currently 
associated with the Veteran's claims folder, to include the 
absence of pay records, and given the diagnoses of PTSD in 
the record, a remand is required to send an inquiry to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for stressor verification.  

As noted, further consideration of the matter of a TDIU 
rating must be deferred at this time.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center, or any other 
appropriate records depository, and 
request any available personnel records.  
All attempts to secure these records must 
be documented.  If any of these official 
records are not available, a formal 
unavailability memorandum must be 
prepared and added to the claims folder.

2.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
additional information or other specific 
details concerning the specific 
circumstances of his claimed in-service 
stressors.  This additional information 
should include any names or unit 
designations, dates and locations 
concerning the alleged incidents.  The 
Veteran also should be informed that he 
may provide other evidence to support his 
assertions.  He should also be requested 
to provide VA with any pay records he may 
have possession of, which go to show he 
received "hazardous duty pay."  

3.  The RO, after waiting an appropriate 
time period for the Veteran to respond, 
should prepare of a summary of his 
claimed stressors.  This summary should 
include all stressor information supplied 
by the Veteran up to, and following, the 
issuance of this remand.  The RO should 
forward the summary to JSRRC in order to 
attempt to verify the events.

4.  If, and only if, one of the claimed 
stressors is independently verified by 
the JSRRC or otherwise, the RO should 
schedule the Veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any diagnosed 
psychiatric disorder to include PTSD.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner must be informed 
of any stressor which has been 
independently verified.  A diagnosis of 
PTSD under Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable in-service 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The claims folder, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.

7.  Thereafter, the RO should 
readjudicate the appealed PTSD service 
connection issue.  If the benefit sought 
on appeal remains adverse to the Veteran, 
he and his representative should be 
provided a supplemental SOC (SSOC) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.
8.  Only after completing the above 
actions, and any other development as may 
be indicated by any response received as 
a consequence of the actions taken in the 
paragraphs above, the claim for 
entitlement to TDIU benefits must be 
readjudicated.  If the claim of TDIU 
remains denied, a SSOC must be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The purpose of this REMAND is to 
ensure due process.  The Board does not intimate 
any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action 
is required of the appellant until he is notified.  
The appellant has the right to submit additional 
evidence and argument on the matter the Board have 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious 
treatment.  The law requires that all claims that 
are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


